Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN209336577). Li teaches a convertible guard device (Fig. 1) for a fire heating appliance, the guard device comprising: a plurality of panels (3,7), the panels configured to be arranged in a guard configuration (Fig. 1) and a tabletop configuration (Fig. 2); and a base portion (9,12, front member there between) defining a fire area, and comprising: an upper surface (see annotated figure below) configured to receive the panels arranged in the guard configuration; and an inner surface having a ledge (see figure below) extending therefrom, the ledge configured to receive a perimeter edge of the panels when the panels are arranged in the tabletop configuration.  Wherein at least one panel comprises a gap therethrough.  Wherein the base portion comprises a plurality of members, each member defining a side of the fire area. Wherein the plurality of panels comprises a pair of panels coupled together via a hinge (6).  
Wherein the hinge is a piano hinge.  Wherein at least one of the plurality of panels is coupled 14to the base portion via a hinge (10,11).



    PNG
    media_image1.png
    649
    750
    media_image1.png
    Greyscale



Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fejer (GB2263545). Fejer teaches a convertible guard device (Fig. 1) for a fire heating appliance, the guard device comprising: a plurality of panels (d), the panels configured to be arranged in a guard configuration (Fig. 2) and a tabletop configuration (Fig. 1); and a base portion (c) defining a fire area, and comprising: an upper surface (with hinge portions) configured to receive the panels arranged in the guard configuration; and an inner surface having a ledge (ledge of c) extending therefrom, the ledge configured to receive a perimeter edge of the panels when the panels are arranged in the tabletop configuration.  Wherein at least one panel comprises a gap therethrough (see gaps in outer edges of d).  Wherein the base portion comprises a plurality of members, each member defining a side of the fire area. Wherein the plurality of panels comprises a pair of panels coupled together via a hinge (hinge portions in c and d, pin d2 and via c).  
Wherein the hinge is a piano hinge.  Wherein at least one of the plurality of panels is coupled 14to the base portion via a hinge (hinges portion in c and d and pin d2).
Wherein each panel comprises a flange (hinge portions of d) extending therefrom, and wherein the upper surface of the base portion comprises a plurality of grooves (grooves between hinge portions of c), each groove configured to receive a flange when the panels are arranged in the guard configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
January 1, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637